NOT PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                ___________

                    No. 21-2380
                    ___________

         IN RE: PEDRO JUAN PIZARRO,
                              Appellant

              PEDRO JUAN PIZARRO

                          v.

  THE OFFICE OF MERCER COUNTY SHERIFF;
              JOHN A. KEMLER;
          SEAN F. NAPIERKOWSKI;
               MARIO UROLA
    ____________________________________

   On Appeal from the United States District Court
             for the District of New Jersey
               (D.C. No. 3-20-cv-08735)
    District Judge: Honorable Brian R. Martinotti
    ____________________________________

  Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                 on May 25, 2022

Before: KRAUSE, BIBAS, and SCIRICA, Circuit Judges

            (Opinion filed: June 3, 2022)
     ____________________________________
                                        ___________

                                         OPINION*
                                        ___________

PER CURIAM

    Bankruptcy Rule 8009(a)(1) requires an appellant seeking review of a bankruptcy

court’s order to file a designation of the items to be included in the record on appeal and a

statement of the issues to be presented. See Fed. R. Bankr. P. 8009(a)(1). Both the desig-

nation and the statement must be filed and served within 14 days of when (as relevant here)

the notice of appeal becomes effective. Id. The District Court dismissed Pedro Juan Pi-

zarro’s appeal from the Bankruptcy Court for the District of New Jersey for failure to com-

ply with Rule 8009(a)(1). Because we cannot determine on this record whether the dismis-

sal was an abuse of discretion, we will vacate the District Court’s judgment.

    Pizarro timely appealed the bankruptcy court’s order dismissing his complaint. Nearly

four months later, the District Court entered its order dismissing the appeal, citing his fail-

ure to meet the requirements of Rule 8009(a)(1). Pizarro filed a motion to reinstate the

appeal and, five days later, filed the purported designation and statement. The District

Court denied the motion, which was in essence a motion for reconsideration, finding that

it lacked jurisdiction in light of Pizarro’s failure to timely comply with Rule 8009(a)(1).

Pizarro appeals.




*
  This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              2
    We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review de novo the

District Court’s interpretation and application of the law. See Jewelcor Inc. v. Asia Comm.

Co., Ltd., 11 F.3d 394, 397 (3d Cir. 1993). We review its decision to dismiss the appeal for

abuse of discretion. See Mindek v. Rigatti, 964 F.2d 1369, 1373 (3d Cir. 1992).

    There is no dispute that Pizarro failed to file his designation of the items to be includind

in the record and a statement of the issues to be presented on appeal within the prescribed

14-day period under Rule 8009(a)(1). This failure, however, did not impact the District

Court’s jurisdiction to hear the appeal;1 rather, the failure to comply with Rule 8009(a)(1)

may subject an appeal to dismissal. See Fed. R. Bankr. P. 8003(a)(2) (providing that “[a]n

appellant’s failure to take any step other than the timely filing of a notice of appeal does

not affect the validity of the appeal”). But while the District Court’s discretion to dismiss

the appeal on this basis is broad, see id.; see generally Mindek, 964 F.2d at 1373, we have

“repeatedly stated our preference that cases be disposed of on the merits whenever practi-

cable.” Hritz v. Woma Corp., 732 F.2d 1178, 1181 (3d Cir. 1984); see also In re Comer,

716 F.2d 168, 177 (3d Cir. 1983) (noting that “[n]ot every failure to follow procedural rules

mandates dismissal of the appeal”).

    In determining whether dismissal was proper, the District Court was required to con-

sider a variety of factors, including whether a less severe sanction would have been




1
  The District Court therefore erred in denying the motion for reconsideration on the basis
that it lacked jurisdiction. It is unclear whether that was also the basis for the underlying
order.

                                               3
effective.2 See Jewelcor Inc., 11 F.3d at 397. It is unclear from the record whether the

District Court recognized its authority to hear the appeal and, if so, whether it entertained

any of these considerations prior to dismissing the appeal. Therefore, we cannot determine

whether it properly exercised its discretion. Moreover, the District Court failed to provide

Pizarro with notice and an opportunity to respond prior to the dismissal. See In re Harris,

464 F.3d 263, 265 (2d Cir. 2006) (Sotomayor, J.) (holding that the district court abused its

discretion in dismissing a debtor’s appeal for failure to comply with Federal Rules of Bank-

ruptcy Procedure 8001 and 8006 (requiring without first providing notice and an oppor-

tunity to respond)).3

    For the foregoing reasons, we will vacate the District Court’s judgment and remand for

the District Court to address in a reasoned opinion what sanction, if any, is an appropriate

response to Pizarro’s failure to comply with Fed. R. Bankr. P. 8009(a)(1).


2
  These factors include “(1) the extent of the party’s personal responsibility; (2) the preju-
dice to the adversary …; (3) a history of dilatoriness; (4) whether the conduct of the
party … was willful or in bad faith; (5) the effectiveness of sanctions other than dismissal,
which entails an analysis of alternative sanctions; and (6) the meritoriousness of the claim
or defense.” Poulis v. State Farm Fire & Cas. Co., 747 F.2d 863, 868 (3d Cir. 1984) (em-
phasis omitted).
3
  Notably, on July 28, 2020, the Bankruptcy Clerk certified that Pizarro failed to designate
the record and statement of issues presented for appeal. It appears that Pizarro did not re-
ceive notice of this certification because it was sent to the wrong address. In support of his
argument in his motion for reconsideration that he did not act in bad faith, Pizarro asserted
that the address listed for him on the Bankruptcy Court docket, and which was repeatedly
used by the Bankruptcy Court in sending notices, was incorrect. Indeed, that address dif-
fered from the address that he listed in his filings in that Court, including the complaint,
and from that which he provided to the Bankruptcy Court judge, when specifically asked
for it, during a hearing on the motion to dismiss. See D.N.J. Bankr. Ct. No. 20-ap-01195,
ECF No. 32 at 19. In any event, the Clerk’s certification, which did not invite a response
from Pizarro, is not a fair substitute for notice from the District Court that it was consider-
ing dismissal.
                                              4